DETAILED ACTION
This office action is in response to the arguments filed on 12/27/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 12/27/2021, responding to the office action mailed 9/3/2021, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, currently pending in this office action are claims 1-20.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/27/2019 is being considered by the examiner
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gareth Sampson, reg. no. 52,191, on March 11, 2022, wherein the applicant agreed to the final version of the amendments to the claims as shown below.
The application has been amended as follows:
Claim 1 is amended to recite “wherein the passive devices of the first type having at least some depth in the first semiconductor substrate”
Claim 1 is amended to recite “wherein the passive devices of the second type having at least some depth in the second semiconductor substrate”
Claim 12 is amended to recite “wherein the passive devices of the first type having at least some depth in the first passive semiconductor substrate”
Claim 12 is amended to recite “wherein the passive devices of the second type having at least some depth in the second passive semiconductor substrate”
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-20 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1
The combination of Lu (US 2011/0248396) in view of Chang (US 2014/0035158) and in further view of Lin (US 2013/0062761) show most aspects of the current invention. However, they do not show features of wherein the passive devices of the first type having at least some depth in the first semiconductor substrate, the passive devices of the second type having at least some depth in the second semiconductor substrate, wherein the passive devices of the first type and the passive devices of the second type are different types of passive devices.
Also, as noted in the amendments in regards to claim 12, the claimed invention requires a semiconductor device, comprising an integrated circuit comprising an active surface, a first passive semiconductor substrate attached to the active surface of the integrated circuit with a first metallization, wherein the first passive semiconductor substrate comprises passive devices of a first type, a second passive semiconductor substrate coupled to the first passive semiconductor substrate with a second metallization, wherein the second passive semiconductor substrate comprises passive devices of a second type, one or more pillars coupled to the active surface of the integrated circuit on a periphery of the first passive semiconductor substrate and the second passive semiconductor substrate, wherein the pillars provide input/output terminals for the integrated circuit.
The combination of Lu (US 2011/0248396) in view of Chang (US 2014/0035158) and in further view of Lin (US 2013/0062761) show most aspects of the current invention. However, they do not show features of wherein the passive devices of the first type having at least some depth in the first passive semiconductor substrate, the passive devices of the second type having at least some depth in the second passive 
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein the passive devices of the first type having at least some depth in the first semiconductor substrate, the passive devices of the second type having at least some depth in the second semiconductor substrate, wherein the passive devices of the first type and the passive devices of the second type are different types of passive devices
In regards to claim 12; features of wherein the passive devices of the first type having at least some depth in the first passive semiconductor substrate, the passive devices of the second type having at least some depth in the second passive semiconductor substrate, wherein the passive devices of the first type and the passive devices of the second type are different types of passive devices
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814